SPECTOR, Judge.
Appellant seeks review of a final summary judgment in which the lower court interpreted an exclusionary clause in a policy of insurance issued by appellant to appellee. By its interpretation, the lower court held that the exclusionary clause in the policy does not serve to except from coverage liability that may be imposed upon appellee arising out of the acts of independent contractors with which appellee had contracted. In the case at bar, appellant has stipulated that the operator of the vehicle involved in the accident was an independent contractor.
We have carefully reviewed the authorities cited by counsel for the parties herein and the well reasoned order entered by the court below. Upon such consideration, it is our view that the appellant has failed to demonstrate that the interpretation accorded the disputed policy provision is erroneous. Accordingly, the judgment here under review is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K, J., concur.